   Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.670 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ⅣIICHIGAN
                                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,                               No.1:19‑CR‑00025

                         Plaintif鳥
                                                        Hon.Gordon J.QuiSt
           V.                                           Unitcd States District Judge


MOHAMUD ABDIKADIR              ⅣIUSE,
     a/k/a ABU OSAMA ALMUHAJIR,

                         Defendant.

                                        PLEA AGREEMENT

           This constitutes the plea agreement between Mohamud Abdikadir Muse (hereinafter,

"Defendant") and the United States Attomey's Office for the Western District of Michigan. The

terms of the agreement are as follows:

           1.     Defendant Aerees to Plead   Guilty.   Defendant agrees to plead guilty to Count I

of the Indictment. Count 1 charges Defendant with Conspiracy to Provide Material Support to a

Designated Foreign Terrorist Organization in violation of 18 U.S.C. $ 2339B(a)(l).

           2.     Defendant Understands the   Crime. In order for Defendant to be guilty of

violating 18 U.S.C. $ 2339B(a)(1) as charged in Count       1   of the Indictment, the following must

be true:

                  a.     Defendant conspired or agreed with one or more other individuals to

knowingly provide material support or resources to a foreign terrorist organization;
      Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.671 Page 2 of 13




                b.       Defendant knew that the organization was a designated terrorist

organization, or that the organization has engaged or engages in terrorist activity or terrorism;

and

                c.       Defendant is a U.S. national or the offense occurred in whole or in part

within the United States.

         Defendant is pleading guilty because Defendant is guilty of the charge described above.

         3.     Defendant Understands the Penalties. The statutory maximum sentence the

Court can impose for a violation of 18 U.S.C. $ 2339B(a)(l) is the following: 20 years in prison;

a fine of $250,000; a   lifetime of supervised release; and   a mandatory special assessment   of $100.

Defendant agrees to pay the special assessment at or before the time of sentencing unless

Defendant affirmatively demonstrates to the Court that he lacks the ability to pay.

         4.     Denaturalization. Defendant understands that the conviction in this case may

subject him to denaturalization if he is a naturalized or derivative United States citizen.

         5.     Supervised Release    Defined. Supervised release is a period of time following

any term of imprisonment during which Defendant will be subject to various restrictions and

requirements. Defendant understands that if he violates one or more of the conditions of any

supervised release imposed, he may be returned to prison for all or part of the term of supervised

release, which could result in Defendant serving a total term of imprisonment greater than the

statutory maximum stated above.

         6.     Factual Basis of   Guilt.   Defendant and the U.S. Attorney's Office agree and

stipulate to the following statement of facts which need not be proven at the time of the plea or

sentencing:
Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.672 Page 3 of 13




            Beginning in or about January 2017, and continuing through on or about January
   21, 2019, within the Western District of Michigan, Southern Division, and elsewhere,
   Defendant conspired and agreed with his co-defendants Muse Abdikadir Muse ("Muse
   Muse") and Mohamed Salat Haji ("Haji") to provide material support and resources, as
   that term is defined in Title 18, United States Code, Section 2339A(b), including personnel,
   to the Islamic State of Iraq and al-Sham (also known as the Islamic State of Iraq and the
   Levant, Islamic State of Iraq and Syria, ad-Dawla al-lslamiyya fi al-'Iraq wa-sh-Sham,
   Dawla al Islamiya, ISIL, and ISIS) (collectively "ISIS"). Defendant was aware that ISIS
   is a designated foreign terrorist organization, that ISIS has engaged or engages in terrorist
   activity, and that ISIS has engaged or engages in terrorism.

           Throughout the period of the conspiracy, Defendant participated in numerous
   discussions with his co-defendants in the Western District of Michigan during which they
   discussed traveling to Somalia to join ISIS. In furtherance of the conspiracy, Defendant,
   Haji, and Muse Muse all adopted fighter ("kunya") aliases by which they would be known
   when fighting in Somalia for ISIS. Defendant chose the kunya alias "Abu Osama
   Almuhajir" and caused the creation of a Facebook account in that name on or about
   November 13, 2018. Muse Muse chose the kunya alias "Ali Almuhajir" and created a
   Facebook account in that name on or about November 11,2018. Haji chose the kunya
   alias "Salamujahid Almuhajir" and a Facebook account was created in that name on Haji's
   behalf on or about November 18, 2018.

          Muse Muse recorded his own "bayah" video, or pledge required to join ISIS on
   November 7 ,2018; Defendant recorded his bayah video on November 15, 2018; and Haji
   recorded his bayah video on November 19,2018. Defendant, Haji, and Muse Muse
   submitted their bayah videos to individuals they believed represented ISIS.

           In or about December 2018 and January 2019, Defendant and Haji discussed their
   plans and timeline to also travel to Somalia in support of ISIS. Defendant and Haji agreed
   to leave together shortly after Muse Muse.

           Between December 2018 and January 2019, Muse Muse coordinated with an
   individual he believed to be a Somali ISIS fighter to wire Muse Muse funds in $300
   increments through the MoneyGram curency transfer service. The funds were to be used
   to purchase airline tickets for travel to Mogadishu, Somalia, where he believed he would
   meet an ISIS representative. Defendant picked up $300 from MoneyGram on January 5,
   2019 andpassed itto Muse Muse. Muse Muse also picked up funds from MoneyGram on
   or about this same time period.

          On January 21,2019, Defendant, Haji, and Muse Muse all traveled by automobile
   from Lansing, Michigan to the Gerald R. Ford International Airport in Grand Rapids,
   Michigan to attempt to provide material support, including personnel, to a foreign terrorist
   organization, namely ISIS. Defendant and Haji traveled with Muse Muse to transport him
   Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.673 Page 4 of 13




       to the airport and see him off. Defendant drove the other two and parked the vehicle in
       the short-term parking lot at the airport. Defendant, Haji, and Muse Muse all entered the
       terminal together. Muse Muse checked in for his flight, and proceeded to the
       Transportation Security Administration ("TSA") security checkpoint. Shortly thereafter,
       Defendant was arrested in the airport terminal by law enforcement officers.


       7.        Cooperation Aqreement. Defendant agrees to fully cooperate with the U.S.

Attorney's Office, and any other law enforcement agency in their investigation of the charges

contained in this Indictment as well as the investigation of crimes over which they have actual or

apparent   jurisdiction. Defendant's cooperation will consist of all   steps needed to uncover and

prosecute such crimes, including, but not limited to, providing investigators with a   full, complete

and truthful statement concerning Defendant's knowledge of any and all criminal activity      of

which he is aware; truthfully answering investigators' questions; meeting with prosecutors

before testiffing; truthfully testiffing before grand juries and in any court proceedings; and

providing all relevant tangible evidence in Defendant's possession or under Defendant's control,

including, but not limited to, objects, documents, and photographs. Defendant's obligation to

cooperate under this paragraph is an affirmative one and includes the obligation to voluntarily

come forward with any and all information which Defendant should reasonably know will assist

in the investigation of other criminal activity. Defendant will not commit any criminal offense

during the course of his cooperation with the United States. Defendant      will submit to polygraph

examination(s) upon request. Defendant's obligation under this paragraph is a continuing one,

and shall continue after sentencing until all investigations and prosecutions in which Defendant's

cooperation is deemed relevant by the U.S. Attorney's Office have been completed.




                                                  4
    Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.674 Page 5 of 13




              8.      Protection for Proffered/Cooperation Statements. The U.S. Attorney's Office

agrees that information provided by Defendant through Defendant's proffer(s), and any

information provided pursuant to the Defendant's promise to cooperate as described in this

agreement,         will not   be used by the government to enhance the Defendant's sentence, in

accordance with Sentencing Guidelines $ 1B1.8, and according to the terms of the written

agreement entered into between the parties immediately prior to the         proffer(s). It is expressly

understood, however, that such information may be used by the Government at sentencing if the

Defendant takes a position at sentencing that contradicts information provided by the Defendant

pursuant to this agreement or any proffer agreement.

              9.


                      a.        Dismissal of Other Count. The U.S. Attorney's Office agrees to move to

dismiss the remaining count (Count 2) of the Indictment against Defendant at the time          of

sentencing.

                      b.        Acceptance of Responsibility. The U.S. Attorney's Office agrees not to

oppose Defendant's request for a two-level reduction of his offense level for acceptance          of

responsibility under Section 3E1.1(a) of the Sentencing Guidelines. However, the U.S.

Attorney's Office reserves the right to object to Defendant's request if it subsequently leams of

conduct by Defendant that is inconsistent with the criteria set forth in the Commentary to Section

3E I .1   .    Should the Court grant a two-level reduction as provided herein, the Government      will

move the Court to grant an additional one-level reduction if the adjusted offense level is 16 or

greater pursuant to Section 3E1.1(b).

                                Non-Prosecution Agreement. The U.S. Attorney's Office for the Western

                                                         5
   Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.675 Page 6 of 13




District of Michigan agrees not to bring additional criminal charges against Defendant in the

Western District of Michigan arising out of the conspiracy to provide material support to a

designated Foreign Terrorist Organization (ISIS); his attempt to provide material support to a

designated Foreign Terrorist Organization (ISIS); and his false statement in a U.S. passport

application, provided that all criminal conduct is disclosed to the govemment by Defendant or

his attorney prior to the date of this agreement. Defendant understands that the U.S. Attorney's

Offrce is free to prosecute Defendant for any other unlauful past conduct or any unlawful

conduct that occurs after the date of this agreement. This promise of non-prosecution shall not

include crimes of violence, if any, or any criminal tax violations (including conspiracy to commit

such yiolations chargeable under 18 U.S.C. $ 371).

               d.      Non-Prosecution Aereement for Madina Mahamudi         Musa.    The U.S.

Attorney's Office for the Western District of Michigan agrees to forbear from bringing criminal

charges against Defendant's wife, Madina Mahamudi Musa, related to the conduct described in

Paragraph 6.

                       Possible Reduction For Substantial Assistance. The U.S. Attomey's

Office will decide whether to file a motion for departure or reduction of sentence pursuant to

Sentencing Guidelines $ 5K1.1 and/or Rule 35(b) of the Federal Rules of Criminal Procedure.

Defendant fully understands that such a motion may be made pursuant to law if, and only if,

Defendant fully cooperates with the Government and materially and substantially assists the

Government in the investigation or prosecution of others. The determinations of whether

Defendant has provided substantial assistance to the United States, or to designated state or local

law enforcement authorities, will be made in the sole discretion of the U.S. Attorney's Office.
   Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.676 Page 7 of 13




Defendant fully understands that this paragraph is not a promise by the Government to file a

motion for departure or to reduce a sentence. Additionally, Defendant understands that, even          if
such a motion were filed, the Court has complete discretion to grant or deny the motion.

Furthermore, if the Court were to grant the motion, the Court    -   not the Government   -   would

decide how much of a departure or sentence reduction Defendant receives based upon the nature

and extent of Defendant's assistance. Defendant acknowledges and agrees that Defendant may

not appeal the Court's exercise of its discretion in granting or denying a motion for departure or

reduction of sentence,   if   such a motion is made.

        10.    The Sentencine       Guidelines.    Defendant understands that, although the United

States Sentencing Guidelines are not mandatory, the Court must consult the Guidelines and take

them into account when sentencing Defendant. Defendant understands that the Court, with the

aid of the presentence report, will determine the facts and calculations relevant to sentencing.

Defendant understands that Defendant and Defendant's attorney will have the opportunity to

review the presentence report and to make objections, suggestions, and recommendations

conceming the calculation of the Guideline range and the sentence to be imposed. Defendant

further understands that the Court shall make the final determination of the Guideline range that

applies in this case, and may impose a sentence within, above, or below the Guideline range,

subject to the statutory maximum penalties described elsewhere in this Agreement. Defendant

further understands that disagreement with the Guideline range or sentence shall not constitute a

basis for withdrawal of the Plea.




                                                       7
   Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.677 Page 8 of 13




        I   1.    Non-Bindine Stipulations Regarding Guideline Factors and Supervised Release.

The Defendant and the U.S. Attorney's Office agree and stipulate to the following advisory

Sentencing Guideline factors:

       a.         The applicable Guideline section is USSG $ 2M5.3(a), which provides a base

offense level of 26.

       b.         The facts of this case support no specific offense characteristics or cross

references in USSG $ 2M5.3(b) or (c).

       c.         Pursuant to USSG $ 3A1.4, the offense is a felony that involved, or was intended

to promote, a federal crime of terrorism (a l2 level increase) and Defendant's criminal history

category is VI.

       d.         Pursuant   to   18 U.S.C. S 3583(i), the facts of this case support a   lifetime term of

supervised release.

       Defendant and the U.S. Attorney's Office each reserve the right to argue that additional

specific offense characteristics, adjustments and departures are appropriate. Defendant

understands that neither the United States Probation Office nor the Court is bound by any

stipulation in this agreement, and that the Court, with the aid of the presentence report, will

determine the facts and calculations relevant to sentencing. Both Defendant and the U.S.

Attorney's Office are free to supplement the facts stipulated to in this agreement by supplying

relevant information to the United States Probation Office and the Court, and to correct any and

all factual misstatements relating to the calculation of the sentence. Defendant understands that

if the Court finds facts or reaches conclusions different from       those in any stipulation contained in

this agreement, he cannot, for that reason alone, withdraw his guilty plea.
   Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.678 Page 9 of 13




         12.    Waiver of Constitutional Rights. By pleading guilty, Defendant gives up the

right to persist in a plea of not guilty and the right to a speedy and public trial by jury or by the

Court. As a result of Defendant's guilty plea, there will    be no   trial. At any trial, whether by
jury or by the Court, Defendant would have had the following rights:

                a.      The right to the assistance of counsel, including, if Defendant could not

afford an attorney, the right to have the Court appoint an attomey to represent Defendant.

                b.      The right to be presumed innocent and to have the burden of proof placed

on the Government to prove Defendant guilty beyond a reasonable doubt.

                c.      The right to confront and cross-examine witnesses against Defendant.

                d.      The right, if Defendant wished, to testify on Defendant's own behalf and

present evidence in opposition to the charges, including the right to call witnesses and to

subpoena those witnesses to testifu.

                e.      The right not to be compelled to testifu, and, if Defendant chose not to

testiff or present evidence, to have that choice not be used against Defendant.

         By pleading guilty, Defendant also gives up any and all rights to pursue in this Court or

on appeal any affirmative defenses, Fourth Amendment or Fifth Amendment claims, and other

pretrial motions that have been filed or could have been filed.

         13.    Waiver of Right to Appeal or Collaterally Attack Conviction and Sentence.

                a.      Waiver. In exchange for the prbmises made by the government in

entering this plea agreement, Defendant waives all rights to appeal or collaterally attack

Defendant's conviction, sentence, or any other matter relating to this prosecution, except as listed

below.
  Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.679 Page 10 of 13




                  b.      Exceptions. Defendant may appeal or seek collateral relief to raise a

claim, if otherwise permitted by law in such a proceeding, on the following grounds:

                         1)     Defendant's sentence on any count ofconviction exceeded the

                                statutory maximum for that count;

                         2)     Defendant's sentence was based on an unconstitutional factor, such

                                as race, religion, national origin, or gender;

                         3)     the district court incorrectly determined the Sentencing Guidelines

                                range,   if Defendant objected at sentencing on that   basis;

                         4)     the guilty plea was involuntary or unknowing;

                         5)     an attorney who represented Defendant during the course of this

                                criminal case provided ineffective assistance of counsel.

        If Defendant     appeals or seeks collateral relief, Defendant may not present any issue in the

proceeding other than those described in this subparagraph.

        14.       Waiver of FOIA and Privacy Act Rights. Defendant hereby waives all rights,

whether asserted directly or by a representative, to request or receive from any department or

agency of the United States any records pertaining to the investigation or prosecution of this

case, including   without limitation any records that may be sought under the Freedom of

Information Act ("FOIA"), 5 U.S.C. $ 552, or the Privacy Act of 1974, 5 U.S.C. $ 552a.

        15.       Hyde   Waiver. The Defendant acknowledges, by his voluntary admission of

guilt, that the position of the U.S. Attorney's Office in this case is not vexatious, frivolous, or in

bad faith, and he hereby disclaims and waives any right to make any claim for attorney fees.




                                                     10
   Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.680 Page 11 of 13




           16.       The Court Is Not a Party to This Aereement. Defendant understands that the

Court is not aparty to this Plea Agreement and is under no obligation to accept any

recommendation by the U.S. Attorney's Office or the parties regarding the sentence to be

imposed. Defendant further understands that, even if the Court ignores such a recommendation

or imposes any sentence up to the maximum established by statute, Defendant cannot, for that

reason, withdraw his guilty plea, and he      will remain bound to fulfill all his obligations under this

Plea   Agreement. Defendant understands that no one - not the prosecutor, Defendant's attorney,

or the Court     -   can make a binding prediction or promise regarding the sentence Defendant      will

receive, except that it will be within the statutory maximum.

           17.       This Aereement is Limited to the Parties. This Plea Agreement is limited to the

U.S. Attorney's Office for the Western District of Michigan, and cannot bind any other federal,

state, or local prosecuting, administrative, or regulatory    authority. This Agreement applies only

to crimes committed by Defendant. This Plea Agreement does not apply to any pending

forfeiture proceedings, and shall not preclude any past, present, or future forfeiture or civil

actions.

           18.       Consequences of   Breach. If Defendant   breaches any provision of this Plea

Agreement, including any promise of cooperation, whether before or after sentencing, the United

States shall have the right to terminate this Agreement, or deny any or all benefits to which

Defendant would otherwise be entitled under the terms of this Agreement. In the event that the

United States elects to terminate this Plea Agreement, the Agreement shall be considered null

and void, and the parties shall return to the same position they were in prior to the execution       of

this Agreement, as though no Agreement ever existed. In such an event, Defendant shall remain

                                                     11
  Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.681 Page 12 of 13




liable for prosecution on all original charges, and the United States shall be free to bring such

additional charges as the law and facts warrant. Defendant fuither agrees to waive and forever

give up his right to raise any claim that such a prosecution is time-barred if the prosecution is

brought within one year of the breach that gives rise to the termination of this Plea Agreement.

        19.     This Is the Complete Aereement. This Plea Agreement has been entered into by

both sides freely, knowingly, and voluntarily, and it incorporates the complete understanding

between the   parties. No other promises have been made, nor may any additional agreements,

understandings or conditions be entered into unless in a writing signed by all parties or on the

record in open court.
                                                   つ４
  Case 1:19-cr-00025-GJQ ECF No. 102 filed 01/30/20 PageID.682 Page 13 of 13




                                               ANDREW BYERLY BIRGE

                  ‰んθ
                                               Urlttqd Staps Auorney


Date
                                                       TOPHER M.〇 'CONNOR
                                               Assistant United States Attorneys

        I have read this agreement and carefully discussed every part of it with my attomey. I

understand the terms of this agleement, and I voluntarily agree to those   terms. My attorney      has


advised me of my rights, of possible defenses, of the sentencing provisions, and of the

consequences of entering into this agreement. No promises or inducements have been made to

me other than those contained in this agreement. No one has threatened or forced me in any

way to enter into this agreement. Finally, I am satisfied with the representation of my attorney

in this matter.


                                                 ん     人ぃ       み           ″
                                                                    歴
                                               MOHAMUD ABDIKADIR MUSE
                                               Defcndant

        I am Mohamud Abdikadir Muse's attomey. I have carefully discussed every part of this

agreement with my   client.   Further, I have fully advised my client of his rights, of possible

defenses, of the sentencing provisions, and of the consequences of entering into this agreement.

To my knowledge, my client's decision to enter into this agreement is an informed and voluntary

one.




                                                        K.CHAMPION



                                                  13
